Citation Nr: 1212226	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for enuresis (claimed as bedwetting).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to December 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2007 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

In a January 2008 decision, the Board determined that new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for bedwetting, but denied the claim on the merits.  The Veteran appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Memorandum Decision, the Court vacated the part of the Board's decision that denied the claim for service connection for enuresis and remanded the matter to the Board for action consistent with the decision.

In March 2011, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran entered service with preexisting enuresis that was noted upon entry into service.

2.  The Veteran's enuresis was clearly and unmistakably not aggravated beyond its natural progression by service.  



CONCLUSION OF LAW

Enuresis was not aggravated by active service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in December 2003, and January 2003 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  An additional letter was sent in March 2005.  The letters informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The claim was last readjudicated in a December 2011 supplemental statement of the case. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Although notice on the issues of establishing a disability rating and effective date of award has not been provided to the Veteran, in light of the Board's decision to deny the claim, there has been no prejudice to the Veteran as a result of this omission.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained VA outpatient treatment records, private treatment records and multiple VA examinations pertinent to the issue on appeal.  The October 2011 VA examination is adequate as it is based on a review of the claims file and thoroughly addresses the issue of whether the claimed disorder is related to the Veteran's service.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
 
II.  Entitlement to Service Connection for Enuresis (Claimed as Bedwetting)

In a December 2009 Memorandum Decision, the Court recognized that the Veteran served from July 1977 to December 1977 and that his service entrance examination report noted a history of bed wetting from ages 6 to 12.  Also, a September 1977 service medical record documented that the Veteran related that he had had enuresis since age 12; a September 1977 service medical record contained (1) an assessment of enuresis with a note that laboratory studies found no physical cause for the condition and (2) a referral to the mental health clinic for treatment of his symptoms; an October 1977 service medical record indicated a history of enuresis in childhood but stated that the current "physical work-up" was negative and that he was given a prescription for Imipramine; and a November 1977 service medical record noted a complaint of "weak bladder" and noted "enuresis under Rx by [mental health clinic] here.  Wants discharge."  The Court found that despite the notation in the Veteran's entrance examination report regarding a history of bedwetting, the Board performed its analysis pursuant to 38 U.S.C. § 1111, in a manner which is necessary when a condition is not noted upon entrance into service.  The Court contended that the Board did not discuss 38 U.S.C. § 1153 nor did it consider that portion of the Federal Circuit's decision in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) dealing with pre-existing disorders:  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  

Wagner, 370 F.3d at 1096 (quoting 38 U.S.C. § 1153) (citations omitted).  The Court maintained that the Board therefore "applied in a confusing fashion" the legal framework for analyzing whether the Veteran should be afforded the presumption of soundness and for whether he should be afforded the presumption of aggravation.  The Court indicated that there was "undisputed evidence of enuresis prior to entry on active duty."  The Court noted that if necessary, the Board shall provide the Veteran with an additional medical examination to determine whether the Veteran's current enuresis is separate from his in-service condition or-if his in-service and current conditions are the same condition or of the same etiology-whether the in-service condition was aggravated during his service. 

The Board observes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b)  (2011) (emphasis added).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception."  38 C.F.R. § 3.304(b)(1) (2010) (emphasis added).  Here, the Court found that the Board erred in declining to treat the Veteran's reported history of a problem with bedwetting from the age of 6 to 12 on the Report of Medical History as a "notation of such condition" for purposes of determining whether the Veteran was entitled to the presumption of soundness with respect to that condition.  The Court's decision is the "law of the case."  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997).  As such, the Board must adjudicate the Veteran's claim under 38 U.S.C. § 1153 rather than 38 U.S.C. § 1111.  

As discussed above, the law of the case is that the Veteran entered service with preexisting enuresis that was noted upon entry into service.  As such, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  

VA's implementing regulation of section 1153 is 3.306 which provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  Thus, section 1153 establishes a rebuttable presumption of aggravation applicable only where it is shown that a preexisting disease or injury increased in severity during service.  Section 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation.  

The Veteran was afforded a VA examination in May 2007.  The Veteran reported that his bedwetting began at age 3 and that although he had no treatment, it stopped at age 12.  The Veteran asserted that his bedwetting started again during service and he was sent to mental health and asked to be discharged from service.  Additionally, the Veteran stated that since 1980, he was not wetting the bed at night, but would urinate on himself while awake during the day.  The Veteran stated that he had trouble holding water for the prior four years and that he was told by the VA that he had an enlarged prostate.  Physical examination revealed that the prostate was slightly enlarged, but normal for age.  It was noted that he was not wearing underwear and there were no urine stains on his pants.  The examiner opined that it is less likely than not that the Veteran's enuresis stopped at age 12.  The examiner stated it is well documented that he had enuresis since childhood and that it did not stop at age 12 as documented by the service treatment records.  He was diagnosed with early, mild, benign prostatic hypertrophy, which was not caused by, related to, or aggravated by his enuresis manifested and treated in the service.  The examiner stated it was a process of and caused by aging.

The Veteran was afforded a more recent VA examination in October 2011.  The Veteran reported a history of night bedwetting since he was 3 years old.  The Veteran stated that the disorder remained unchanged since he was a teenager and that he still wets the bed occasionally about once a week.  He reported he did not use absorbent material and examination revealed the Veteran was not wearing absorbent material.  The Veteran asserted he does not take medication for this disorder.  The examiner noted that the Veteran had a voiding dysfunction with a psychological etiology.  The examiner reviewed the claims file and opined that the Veteran's enuresis clearly and unmistakably existed prior to service and was clearly and unmistakable NOT aggravated beyond its natural progression by service.  The examiner stated that the Veteran himself stated that the enuresis remains unchanged in severity from his teenage years, which is confirmed by the VA treatment notes for the last six years, which are totally silent regarding this disorder.

It is clear from the opinion provided that the VA examiner found that the Veteran's current enuresis is a continuing disease process of enuresis noted in service and which existed prior to service.  Also, the VA examiner's positive response to the Disability Benefits Questionnaire (standard form utilized by C&P) as to whether the claimed condition was clearly and unmistakably not aggravated beyond its natural progression sufficiently addresses the questions (part (b) and (c)) posed by the Board in its March 2011 Remand.  The fact remains that based on the Veteran's reported history, observations at the examination, and review of medical records, the VA examiner found no evidence of aggravation beyond the natural progression of the disease.  The Board is also cognizant that VA treatment records do contain some complaints from the Veteran such as a notation that the Veteran reported that he was "incontinent of urine occasionally" in February 2009, that he wore disposable briefs at night and occasionally during the day in February 2009, and that he applied for VA compensation for "bladder, can't hold [his] water" in January 2009, etc.  These are not clinical findings evidencing a progression of enuresis, and so do not run afoul of the VA examiner's finding of "total[] silen[ce] regarding this disorder" in the VA treatment records.  Indeed, the Veteran's complaints (occasional incontinence) echo what he stated to the VA examiner.  There is no competent medical opinion evidence that shows that the Veteran's preexisting enuresis was aggravated by service.  To the extent the Veteran's statements may be construed as lay evidence of such aggravation, the Board finds that he is not competent to render such opinion as the question involves a complex medical matter.  Accordingly, the Board finds that service connection for enuresis is not warranted.  


ORDER

Entitlement to service connection for enuresis (claimed as bedwetting) is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


